UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4803

SHIRMON RICHARDSON,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Orangeburg.
Joseph F. Anderson, Jr., District Judge.
(CR-98-830)

Submitted: August 22, 2000

Decided: September 5, 2000

Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Christopher F. Cowan, COWAN, NORTH & LAFRATTA, L.L.P.,
Richmond, Virginia, for Appellant. J. Rene Josey, United States
Attorney, Nancy C. Wicker, Assistant United States Attorney, Colum-
bia, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Shirmon Richardson was convicted of possession with intent to
distribute crack cocaine, possession with intent to distribute powder
cocaine, and possession with intent to distribute marijuana, all in vio-
lation of 18 U.S.C.A. § 841(a)(1) (West 1999). Richardson appeals
his convictions, arguing that the district court erred when it denied his
motion to suppress and that the evidence was insufficient to establish
the element of possession. We affirm.

I

Calhoun County Deputy Sheriff Forrest Crider testified that on the
night of November 19, 1997, he and Reserve Officer Jim Parker
observed a pickup truck weaving in the road. Crider initiated a traffic
stop. Richardson, the owner, driver, and sole occupant of the truck,
informed Crider that he did not have a valid driver's license. Crider
noticed beer in the truck and saw a cooler. Richardson gave Crider
consent to search the cooler. Inside the cooler was a bottle containing
moonshine whiskey. Richardson was arrested for driving without a
license and possession of untaxed liquor.

Richardson was transported to the Orangeburg County Law
Enforcement Complex. His truck was towed to an impound lot. Crider
was informed that two packages of cocaine had been found in Rich-
ardson's hat. Crider returned to the Calhoun County Sheriff's Depart-
ment, where he met Deputy Sheriff Lin Shirer, who was assigned to
a four-county narcotics task force. Shirer, Crider, and Parker then
went to the impound lot where an inventory search of the truck was
conducted. Under the hood of the truck, Shirer discovered marijuana,
crack, and powder cocaine.

II

Richardson moved to suppress the drugs found during the search
of his truck. The district court denied the motion, finding that the
search was a valid inventory search and that, alternatively, the officers

                     2
had probable cause to search the truck. Richardson now challenges
that ruling. We review the district court's legal conclusions de novo
and its factual findings for clear error. See United States v. Rusher,
966 F.2d 868, 873 (4th Cir. 1992).

Both Shirer and Crider testified at the suppression hearing that it
was Sheriff's Department policy to conduct a "bumper-to-bumper"
inventory search of impounded vehicles. This policy exists to protect
the impound lot, the owner of the vehicle, and the Sheriff's Depart-
ment. Such searches routinely include opening and looking under the
hood of the vehicle.

"An inventory search is a well-defined exception to the warrant
requirement of the Fourth Amendment . . . designed to effect three
purposes: protection of the owner's property, protection of the police
against claims of lost or stolen property, and protection of the police
from potential danger." United States v. Haro-Salcedo, 107 F.3d 769,
772-73 (10th Cir. 1997). If an inventory search is conducted accord-
ing to standard departmental policies and not as a ruse for an imper-
missible search, the search does not violate the Fourth Amendment,
and evidence seized during the search is admissible at trial. See Flor-
ida v. Wells, 495 U.S. 1, 3-5 (1990); United States v. Brown, 787 F.2d
929, 932 (4th Cir. 1986).

Here, there is no dispute that Richardson's truck was properly
impounded. The district court credited the testimony of Crider and
Shirer that they conducted the search of Richardson's truck in accor-
dance with established departmental procedures. Richardson asserts
that the inventory search was a pretext for an otherwise unconstitu-
tional investigatory search. As support for his argument, Richardson
states that no inventory list was produced. Further because the Sher-
iff's Department had received anonymous tips that Richardson trans-
ported drugs under the hood of the truck, there was an increased
likelihood that the search was conducted in an effort to locate illegal
drugs. An officer's expectation of uncovering evidence of crime will
not vitiate an otherwise proper inventory search. See United States v.
Gallo, 927 F.2d 815, 819-20 (5th Cir. 1991). Further, because Crider
and Shirer initiated the inventory search of the truck in accordance
with an established Sheriff's Department policy, the failure to com-

                    3
plete an inventory list does not render suspect either the motive for
conducting the search or the reasonableness thereof.*

III

Richardson also contends that the evidence was insufficient to con-
vict him because there was no showing that he possessed the drugs.
Possession may be actual or constructive. See United States v. Blue,
957 F.2d 106, 107 (4th Cir. 1992). "A person has constructive posses-
sion over contraband when he has ownership, dominion, or control
over the contraband itself or over the premises or vehicle in which it
was concealed." United States v. Armstrong , 187 F.3d 392, 396 (4th
Cir. 1999). Here, Richardson was the registered owner, driver, and
sole occupant of a truck in which crack, powder cocaine, and mari-
juana were secreted. This is sufficient to establish possession beyond
a reasonable doubt. See Glasser v. United States , 315 U.S. 60, 80
(1942).

IV

We accordingly affirm Richardson's convictions. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED
_________________________________________________________________
*Because the drugs were discovered during a valid inventory search,
we need not address Richardson's contention that the officers lacked
probable cause to search the truck.

                    4